Opinion by
Judge Wilkinson,
This is an appeal from an adjudication of the Board of Property of the Commonwealth of Pennsylvania, dismissing appellants’ claims to certain properties as set forth in a petition and amended petition filed against the Department of Forests and Waters, now the Department of Environmental Resources, and the Pennsylvania Game Commission. After the original petition and answer were filed in 1957, eminent domain proceedings were instituted to Nos. 1155 through 1163, September Term 1965, in Cambria County where the property is located. The records of those proceedings were not included in this proceeding before the Board, but much of the record here is devoted to determining whether the minerals that were condemned in those proceedings were under the surface that is claimed by the appellants in these proceedings. The parties agreed that the mineral rights condemned in the eminent domain proceedings were under the surface claimed here.
Before the conclusion of the eminent domain proceedings, the parties agreed to a stipulation which set forth the amount of the damages that were to be awarded appellants in each case, totalling $236,501. Judgments were entered in each case on August 28, 1967, as *192of June 5, 1967, in accordance with the amounts specified in the stipulation which was signed on May 22, 1967. On June 5, 1967, a release ivas executed which, since it is the controlling item in this litigation, is set forth here in full:
“Know At.t, Men By These Presents, That we, Charles Robert Hughes and Albertine M. Hughes, for the sole consideration of Two Thousand (f2,000.00) Dollars lawful money of the United States to us in hand paid by the Commonwealth of Pennsylvania, Department of Forests and Waters, the receipt whereof is hereby acknowledged, have remised, released and forever discharged, and by these presents do, for ourselves, our heirs, executors, administrators and assigns, remise, release and forever discharge the said Commonwealth of Pennsylvania, Department of Forests and Waters, and its successors and assigns, of and from all claims, demands, acts, causes of action or suits at law or in equity, of whatsoever kind or nature, for or because of any matter or thing done by the said Commonwealth of Pennsylvania, Department of Forests and Waters, prior to and including the date hereof, arising out of eminent domain proceedings of the Commonwealth of Pennsylvania against lands of the plaintiffs in establishing Prince Gallitzin State Park. It is intended that this General Release include and be limited to those parcels of land, surface and mineral, within and without the park boundaries, AVhich are contained in, covered by and the subject of litigation filed to Nos. 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162 and 1163 September Term, 1965 in the Court of Common Pleas of Cambria County, Pennsylvania.
“In Witness Whereof, we have hereunto set our hands and seals this 5th day of June, 1967.”
On July 23, 1969, two years later, the appellants filed an amended petition in this proceeding, now claiming title to the surface of the land under which the *193minerals rights were claimed in the original petition. The appellees plead the condemnation proceedings and the release as a bar.
The sole matter in issue here is whether the release bars the appellants from asserting a claim to the surface here involved. If this is considered a fact to be determined by the finder of fact, i.e., the Board, by determining the intention of the parties as manifest by the circumstances set forth in the record and as expressed in the release, then we are bound by the finding of the Board. See Act of June 4, 1945, P. L. 1388, Section 44, as amended, 71 P.S. §1710.44. Belin v. Department of Environmental Resources, 5 Pa. Commonwealth Ct. 677, 291 A. 2d 553 (1972). However, if it is considered a matter of law, the result is the same, for we agree with the conclusion of law of the Board:

“Finding of fact:

“All of the claims contained in plaintiffs’ amended petition are included within the wording of the release.

“Conclusions of law:

“The release in the present case, executed by plaintiffs, prior to filing the amended petition, includes the claims set forth in the amended petition and bars recovery.”
We feel that the release itself, within its four corners, makes it clear that the appellants were releasing all of their claims to either the surface or the minerals “against lands of the plaintiffs in establishing Prince Gallitzin State Park.” However, if it is not clear, it would seem that the maximum the appellants could do would be to establish that there was a doubt, i.e., that the release is unclear. In that event, we must rule against appellants’ position, for the release was prepared by their then attorneys. The law is clear that in such cases, the doubt is resolved against the parties preparing the instrument. Home Builders of Mercer County, Inc. v. Dellwood Corp., 379 Pa. 255, 108 A. 2d 731 *194(1954); General Mills Inc. v. Snavely, 203 Pa. Superior Ct. 162, 199 A. 2d 540 (1964).
Appellants would have us interpret the release as covering only those specific items claimed for damage awards in the eminent domain proceedings and in doing so, exclude from the release all other claims appellants may have had in the same land. To put such an interpretation on the release is to give it no meaning at all, for it was signed after the stipulation of the judgments in the eminent domain proceedings. These judgments would themselves preclude claims for all specific items in that litigation. If the consideration for the release had been one dollar ($1.00), this might have some credence but, in fact, it was two thousand dollars ($2,-000.00).
It seems clear to this Court that the Commonwealth would not have paid $236,501 in judgments for eminent domain damages for rights that the Commonwealth claimed belonged to it at that time, and two thousand dollars ($2,000.00) in addition for a “General Release,” and leave open other claims that the appellants might later assert in the same land.
Accordingly, we enter the following
Order
Now, December 7, 1973, the adjudication of the Board of Property is affirmed and the amended petition of Charles Robert Hughes and Albertine M. Hughes is dismissed.